UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

JERRY LEE CLARK, SR.,
Plaintif`f,
CV418-221

V.

JOHN WILCHER,

Defendant.

ORDER

Taking as true plaintiff" s representation that he attempted to
comply With the Court’s Order (doc. 4, granting leave to proceed in forma
pauperis and requiring the submission of certain forms), the Court’s
Report and Recommendation recommending dismissal for failure to
comply With a court order (doc. 5) is VACATED. Plaintiff shall have an
additional 30 days to submit his Consent to Collection of Fees and Prisoner
Account Statement Forms.1 lf he fails to timely do so, the Court Will again
recommend this case to be dismissed Without prejudice Sec Fed. R. Civ.

P. 41(b) (authorizing district courts to dismiss an action for failure to obey

 

1 The Clerk is DIRECTED to serve plaintiff With an additional copy of both forms

a court order); L.R. 41.1(€) (authorizing district court to dismiss for lack
of prosecution); see Lin,k v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(courts have the inherent authority to dismiss claims for lack of
prosecution); Mingo v. Sugar C'ane Growers Co-op, 864 F.Zd 101, 102 (11th
Cir. 1989); Collins U. Lake Helen, L.P., 249 F. App’X 116, 120 (llth Cir.
2007) (“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants)

so 0RDERED, this 1#/ day OfJa®,/;/£ 2019

 

sr An:s :~.£aeisra,~\r£ JUDGl-:
so ER.\' mem cr or GEORGL-\

